Exhibit 10.2 UNIFI, INC. DIRECTOR DEFERRED COMPENSATION PLAN TABLE OF CONTENTS ARTICLE I INTRODUCTION 1 ARTICLE II DEFINITIONS 1 Account: 1 Act: 1 Affiliate: 1 Beneficial Owner: 1 Beneficiary: 2 Board: 2 Calendar Year: 2 Change in Control: 2 Code: 3 Common Stock: 3 Company: 3 Deferral Subaccount: 3 Director: 4 Director Compensation: 4 Disability: 4 Distribution Valuation Date: 4 Election Form: 4 Eligible Director: 5 ERISA: 5 Fair Market Value: 5 Key Employee: 5 Participant: 6 Person: 6 Plan: 6 Plan Administrator: 6 Plan Year: 7 Retainer: 7 Second Look Election: 7 Section 409A: 7 Separation from Service: 7 Specific Payment Date: 7 Treasury Regulations: 8 Unforeseeable Emergency: 8 Unifi, Inc. Organization: 8 Valuation Date: 8 ARTICLE III ELIGIBILITY AND PARTICIPATION 9 Eligibility to Participate: 9 Termination of Eligibility to Defer: 9 Termination of Participation: 9 ARTICLE IV DEFERRAL OF COMPENSATION 9 Deferral Election: 9 Time and Manner of Deferral Election: 10 Period of Deferral; Form of Payment: 11 Second Look Election: 11 ARTICLE V INTERESTS OF PARTICIPANTS 13 Accounting for Participants’ Interests: 13 Phantom Investment of Account: 14 Vesting of a Participant’s Account: 15 ARTICLE VI DISTRIBUTIONS 15 General: 15 Distributions Based on a Specific Payment Date: 16 Distributions on Account of a Separation from Service: 17 Distributions on Account of Death: 18 Distributions on Account of Unforeseeable Emergency: 19 Distributions on Account of a Change in Control: 19 Valuation: 20 Actual Payment Date: 20 ARTICLE VII PLAN ADMINISTRATION 20 Plan Administrator: 20 Action: 21 Powers of the Plan Administrator: 21 Compensation, Indemnity and Liability: 22 Withholding: 22 Conformance with Section 409A: 23 ARTICLE VIII CLAIMES PROCEDURE 23 Claims for Benefits: 23 Appeals of Denied Claims: 23 Special Claims Procedures for Disability Determinations: 23 ARTICLE IX AMENDMENT AND TERMINATION 24 Amendment of Plan: 24 Termination of Plan: 24 ARTICLE X MISCELLANEOUS 24 Limitation on Participant’s Rights: 24 Unfunded Obligation of the Company: 25 Other Plans: 25 Receipt or Release: 25 Governing Law: 25 Gender, Tense and Examples: 25 Successors and Assigns; Nonalienation of Benefits: 26 Facility of Payment: 26 ARTICLE XI AUTHENTICATION 27 ARTICLE IINTRODUCTION Unifi, Inc. (the “Company”) established the Unifi, Inc. Director Deferred Compensation Plan (the “Plan”) to permit Eligible Directors to defer certain compensation paid to them as Directors.The Plan is effective as of December 14, 2010 (the “Effective Date”). For federal income tax purposes, the Plan is intended to be a nonqualified unfunded deferred compensation plan that is unfunded and unsecured.For purposes of ERISA, the Plan is intended to be exempt from ERISA coverage as a plan that solely benefits non-employees (or alternatively, a plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA providing benefits to a select group of management or highly compensated employees). ARTICLE IIDEFINITIONS When used in this Plan, the following underlined terms shall have the meanings set forth below unless a different meaning is plainly required by the context: 2.01Account: The account maintained for a Participant on the books of the Company to determine, from time to time, the Participant’s interest under this Plan.The balance in such Account shall be determined by the Plan Administrator.Each Participant’s Account shall consist of at least one Deferral Subaccount for each separate deferral under Section 4.01.The Plan Administrator may also establish such additional Deferral Subaccounts as it deems necessary for the proper administration of the Plan.The Plan Administrator may also combine Deferral Subaccounts to the extent it deems separate accounts are not needed for sound recordkeeping.Where appropriate, a reference to a Participant’s Account shall include a reference to each applicable Deferral Subaccount that has been established thereunder. 2.02Act: The Securities Exchange Act of 1934, as amended from time to time. 2.03Affiliate: Affiliate of any Person shall mean any other Person that directly or indirectly, through one or more intermediaries, Controls, is Controlled by, or is under common Control with, such first Person.The term “Control” shall have the meaning specified in Rule 12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”). 2.04Beneficial Owner: Beneficial Owner (and variants thereof) shall have the meaning given in Rule 13d-3 promulgated under the Exchange Act and, only to the extent such meaning is more restrictive than the meaning given in Rule 13d-3, the meaning determined in accordance with Section 318(a) of the Code. 1 2.05Beneficiary: The person or persons (including a trust or trusts) properly designated by a Participant, as determined by the Plan Administrator, to receive the amounts in one or more of the Participant’s Deferral Subaccounts in the event of the Participant’s death in accordance with Section 4.02(c). 2.06Board: The Board of Directors of the Company. 2.07Calendar Year: The 12-month period beginning January 1st and ending December 31st. 2.08Change in Control: The occurrence of any of the following events: (a)any Person is or becomes the Beneficial Owner, directly or indirectly, of more than 50% of either (A) the combined fair market value of the then outstanding stock of the Company (the “Total Fair Market Value”) or (B) the combined voting power of the then outstanding securities entitled to vote generally in the election of directors of the Company (the “Total Voting Power”); excluding, however, the following: (i) any acquisition by the Company or any of its Controlled Affiliates, (ii) any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any of its Controlled Affiliates, (iii) any Person who becomes such a Beneficial Owner in connection with a transaction described in the exclusion within paragraph (d) below and (iv) any acquisition of additional stock or securities by a Person who owns more than 50% of the Total Fair Market Value or Total Voting Power of the Company immediately prior to such acquisition; or (b)any Person is or becomes the Beneficial Owner, directly or Indirectly, of securities of the Company that, together with any securities acquired directly or indirectly by such Person within the immediately preceding twelve-consecutive month period, represent 30% or more of the Total Voting Power of the Company; excluding, however, any acquisition described in subclauses (i) through (iv) of subsection (a) above; or (c)a change in the composition of the Board such that the individuals who, as of the effective date of this Agreement, constitute the Board (such individuals shall be hereinafter referred to as the “Incumbent Directors”) cease for any reason to constitute at least a majority of the Board; provided, however, for purposes of this definition, that any individual who becomes a director subsequent to such effective date, whose election, or nomination for election by the Company’s stockholders, was made or approved by a vote of at least a majority of the Incumbent Directors (or directors whose election or nomination for election was previously so approved) shall be considered an Incumbent Director; but, provided, further, that any such individual whose initial assumption of office occurs as a result of either an actual or threatened election contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a person or legal entity other than the Board shall not be considered an Incumbent Director; provided finally, however, that, as of any time, any member of the Board who has been a director for at least twelve consecutive months immediately prior to such time shall be considered an Incumbent Director for purposes of this definition, other than for the purpose of the first proviso of this definition; or 2 (d)there is consummated a merger or consolidation of the Company or any direct or indirect subsidiary of the Company or a sale or other disposition of the assets of the Company that have a total gross fair market value equal to or greater than 40% of the total gross fair market value of the assets of the Company immediately prior to such acquisition (“Corporate Transaction”); excluding, however, such a Corporate Transaction pursuant to which all or substantially all of the individuals and entities who are the Beneficial Owners, respectively, of the outstanding Common Stock of the Company and Total Voting Power immediately prior to such Corporate Transaction will Beneficially Own, directly or indirectly, more than 50%, respectively, of the outstanding Common Stock and the combined voting power of the then outstanding Common Stock and the combined voting power of the then outstanding securities entitled to vote generally in the election of directors of the company resulting from such Corporate Transaction (including, without limitation, a company which as a result of such transaction owns the Corporation or all or substantially all of the Company’s assets either directly or through one or more subsidiaries) in substantially the same proportions as their ownership immediately prior to such Corporate Transaction of the Outstanding Stock and Total Voting Power, as the case may be. 2.09Code: The Internal Revenue Code of 1986, as amended from time to time. 2.10Common Stock: The shares of common stock of the Company. 2.11Company: Unifi, Inc., a corporation organized and existing under the laws of the State of New York, or its successor or successors. 2.12Deferral Subaccount: A subaccount of a Participant’s Account maintained to reflect his or her interest in the Plan attributable to each deferral (or separately tracked portion of a deferral) of Director Compensation, and earnings or losses credited to such subaccount in accordance with Section 5.01(b). 2.13Director: A person who is a member of the Board of Directors of the Company and who is not currently an employee of the Unifi, Inc. Organization. 3 2.14Director Compensation: The Director’s Retainer. 2.15Disability: A Participant shall be considered to suffer from a Disability, if, in the judgment of the Plan Administrator (based on the provisions of Section 409A and any guidelines established by the Plan Administrator for this purpose), the Participant – (a)Is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (b)By reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, is receiving income replacement benefits for a period of not less than 3 months under an accident and health plan of the Company. Solely for those Participants who are otherwise eligible for Social Security, a Participant who is determined to be totally disabled by the Social Security Administration will be deemed to satisfy the requirements of Subsection (a), and a Participant who has not been determined to be totally disabled by the Social Security Administration will be deemed to not meet the requirements of Subsection (a). 2.16Distribution Valuation Date: Each date as specified by the Plan Administrator from time to time as of which Participant Accounts are valued for purposes of a distribution from a Participant’s Account.The current Distribution Valuation Dates are March 31, June 30, September 30 and December 31.Any current Distribution Valuation Date may be changed by the Plan Administrator, provided that such change does not result in a change in when deferrals are paid out that is impermissible under Section 409A.Values are determined as of the close of a Distribution Valuation Date or, if such date is not a business day, as of the close of the preceding business day. 2.17Election Form: The form prescribed by the Plan Administrator on which a Participant specifies the amount of his or her Retainer to be deferred and the timing and form of his or her deferral payout, pursuant to the provisions of Article IV.An Election Form need not exist in a paper format, and it is expressly authorized that the Plan Administrator may make available for use such technologies, including voice response systems, Internet-based forms and any other electronic forms, as it deems appropriate from time to time. 4 2.18Eligible Director: The term “Eligible Director” shall have the meaning given to it in Section 3.01(b). 2.19ERISA: Public Law 93-406, the Employee Retirement Income Security Act of 1974, as amended from time to time. 2.20Fair Market Value: For purposes of converting a Participant’s deferrals to phantom Unifi, Inc. Common Stock as of any date, the Fair Market Value of such stock is the average of the high and low price on such date (or if such date is not a trading date, the first date immediately following such date that is a trading date) for Unifi, Inc. Common Stock as reported on the composite tape for securities listed on the New York Stock Exchange, Inc., rounded to four decimal places.For purposes of determining the value of a Plan distribution, the Fair Market Value of phantom Unifi, Inc. Common Stock is determined as the closing price on the applicable Distribution Valuation Date for Unifi, Inc. Common Stock as reported on the composite tape for securities listed on the New York Stock Exchange, Inc., rounded to four decimal places. 2.21Key Employee: The individuals identified in accordance with the principles set forth below. (a)General.Any Participant who at any time during the applicable year is – (1)An officer of any member of the Unifi, Inc. Organization having annual compensation greater than $130,000 (as adjusted for the applicable year under Code Section 416(i)(1)); (2)A 5-percent owner of any member of the Unifi, Inc. Organization; or (3)A 1-percent owner of any member of the Unifi, Inc. Organization having annual compensation of more than $150,000. For purposes of (1) above, no more than 50 employees identified in the order of their annual compensation shall be treated as officers.For purposes of this Section, annual compensation means compensation as defined in Treas. Reg. §1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e), and 1.415(c)-2(g).The Plan Administrator shall determine who is a Key Employee in accordance with Code Section 416(i) and the applicable regulations and other guidance of general applicability issued thereunder or in connection therewith (provided, that Code Section 416(i)(5) shall not apply in making such determination), and provided further that the applicable year shall be determined in accordance with Section 409A and that any modification of the foregoing definition that applies under Section 409A shall be taken into account. 5 (b)Applicable Year.The Plan Administrator shall determine Key Employees as of the last day of each calendar year (the “determination date”), based on compensation for such year, and the designation for a particular determination date shall be effective for purposes of this Plan for the twelve month period commending on April 1 of the next following calendar year (e.g., the Key Employees determined by the Plan Administrator as of December 31, 2010, shall apply to the period from April 1, 2011, to March 31, 2012). 2.22Participant: Any Director who is qualified to participate in this Plan in accordance with Section 3.01 and who has an Account.An active Participant is one who is currently deferring under Section 4.01. 2.23Person: Person shall have the meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d) of the Exchange Act and, only to the extent such meaning is more restrictive than the meaning given in Section 3(a)(9) of the Exchange Act (as modified as above), the meaning determined in accordance with Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury Regulations (or any successor provisions), as applicable. 2.24Plan: The Unifi, Inc. Director Deferred Compensation Plan. 2.25Plan Administrator: The Board of Directors of the Company or its delegate or delegates, which shall have the authority to administer the Plan as provided in Article VII.As of the Effective Date, the Company’s Compensation Committee is delegated the responsibility for the operational administration of the Plan.In turn, the Compensation Committee has the authority to re-delegate operational responsibilities to other persons or parties.As of the Effective Date, the Compensation Committee has re-delegated operational responsibilities to the Company’s Employee Benefits Committee.However, references in this document to the Plan Administrator shall be understood as referring to the Board of Directors, the Compensation Committee and those delegated by the Compensation Committee, including the Company’s Employee Benefits Committee. 2.26Plan Year: The 12-consecutive month period beginning on January 1 and ending on December31. 2.27Retainer: An Eligible Director’s “Stock Award” (as such term is defined under the 2008 Unifi, Inc. Long-Term Incentive Plan) received as compensation for service on the Company’s Board of Directors.Subject to the next sentence, the Retainer shall be limited to the amount due an Eligible Director for the discharge of his or her duties as a member of the Board of Directors of the Company, and shall be reduced for any applicable tax levies, garnishments and other legally required deductions.Notwithstanding the preceding sentence, an Eligible Director’s Retainer may be reduced by an item described in the preceding sentence only to the extent such reduction does not violate Section 409A. 6 2.28Second Look Election: The term “Second Look Election” shall have the meaning given to it in Section 4.04. 2.29Section 409A: Code Section 409A and the applicable regulations and other guidance of general applicability that are issued thereunder. 2.30Separation from Service: A Participant’s separation from service as defined in Section 409A, including the rule that a Participant who is Disabled incurs a Separation from Service 29 months after the Participant is no longer actively rendering services to the Company.In the event the Participant also provides services to the Unifi, Inc. Organization other than as a Director for the Company, such other services shall not be taken into account in determining when a Separation from Service occurs to the extent permitted under Treas. Reg. § 1.409A-1(h)(5).The term may also be used as a verb (i.e., “Separates from Service”) with no change in meaning. 2.31Specific Payment Date: A specific date selected by an Eligible Director that triggers a lump sum payment of a deferral or the start of installment payments for a deferral, as specified in Section 4.03 or 4.04.The Specific Payment Dates that are available to be selected by Eligible Directors shall be a specified anniversary following an Eligible Director’s Separation from Service, as reflected on the Election Form or the Second Look Election form that is made available by the Plan Administrator for the deferral. 2.32Treasury Regulations: Treasury Regulations means the final, temporary or proposed regulations issued by the Treasury Department and/or Internal Revenue Service as modified in Title 26 of The United States Code of Federal Regulations.Any references made in this Agreement to specific Treasury Regulations shall also refer to any successor or replacement regulations thereto. 2.33Unforeseeable Emergency: A severe financial hardship to the Participant resulting from – (a)An illness or accident of the Participant, the Participant’s spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined in Code Section 152(a) without regard to Code Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B)); 7 (b)Loss of the Participant’s property due to casualty (including, the need to rebuild a home following damage to the home not otherwise covered by insurance); or (c)Any other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant. The Plan Administrator shall determine the occurrence of an Unforeseeable Emergency in accordance with Treas. Reg. §1.409A-3(i)(iii) and any guidelines that may be established by the Plan Administrator. 2.34Unifi, Inc. Organization: The controlled group of organizations of which the Company is a part, as defined by Code section 414(b) and (c) and the regulations issued thereunder.An entity shall be considered a member of the Unifi, Inc. Organization only during the period it is one of the group of organizations described in the preceding sentence. 2.35Valuation Date: Each business day, as determined by the Plan Administrator, as of which Participant Accounts are valued in accordance with Plan procedures that are currently in effect. The Plan Administrator may change the Valuation Dates for future deferrals at any time before the election to make such deferrals becomes irrevocable under the Plan.The Plan Administrator may change the Valuation Dates for existing deferrals only to the extent that such change in permissible under Section 409A. ARTICLE IIIELIGIBILITY AND PARTICIPATION 3.01Eligibility to Participate: (a)An individual shall be eligible to defer compensation under the Plan during the period that he or she is a Director hereunder. (b)During the period an individual satisfies the eligibility requirements of this Section, he or she shall be referred to as an Eligible Director. (c)Each Eligible Director shall become an active Participant on the earlier of the date an amount is first withheld from his or her compensation pursuant to an Election Form submitted by the Director to the Plan Administrator under Section 4.01 or, the date on which a Retainer is first deferred and credited to the Plan on his or her behalf under Section 4.05. 3.02Termination of Eligibility to Defer: An individual’s eligibility to participate actively by making deferrals under Section 4.01 shall cease as soon as administratively practicable following the date he or she ceases to be a Director. 8 3.03Termination of Participation: An individual, who has been an active Participant under the Plan, ceases to be a Participant on the date his or her Account is fully paid out. ARTICLE IVDEFERRAL OF COMPENSATION 4.01Deferral Election: (a)Each Eligible Director may make an election to defer under the Plan in 10% increments up to 100% of his or her Retainer for a Calendar Year in the manner described in Section 4.02.Such election to defer shall apply to the Retainer that is earned for services performed in the corresponding Calendar Year.A newly Eligible Director may only defer the portion of his or her eligible Retainer for the Calendar Year in which he or she becomes an Eligible Director that is earned for services performed after the date of his or her election.For this purpose, if a valid Election Form is received prior to the date on which the Eligible Director becomes a Director and the Election Form is effective under Section 4.02(a) as of the date on which the Eligible Director becomes a Director, then the Director shall be deemed to receive all of his or her Retainer for the Calendar Year in which he or she becomes an Eligible Director after the date of the election.Any Retainer deferred by an Eligible Director for a Calendar Year will be deducted for each payment period during the Calendar Year for which he or she would otherwise be paid the Retainer and is an Eligible Director. (b)To be effective, an Eligible Director’s Election Form must set forth the percentage of the Retainer to be deferred and any other information that may be requested by the Plan Administrator from time to time.In addition, the Election Form must meet the requirements of Section 4.02. 4.02Time and Manner of Deferral Election: (a)Deferral Election Deadlines.An Eligible Director must make a deferral election for an Retainer earned for services performed in a Calendar Year no later than December31 of the Calendar Year immediately prior to the beginning of the Calendar Year (although the Plan Administrator may adopt policies that encourage or require earlier submission of Election Forms).If December 31 of such year is not a business day, then the deadline for deferral elections will be the first business day preceding December 31 of such year.In addition, an individual, who has been nominated for Director status, must submit an Election Form prior to becoming an Eligible Director or otherwise prior to rendering services as an Eligible Director, and such Election Form will be effective immediately upon commencement of the individual’s status as an Eligible Director or otherwise upon commencement of his or her services as an Eligible Director. (b)General Provisions.A separate deferral election under subsection (a)above must be made by an Eligible Director for each Calendar Year’s compensation that is eligible for deferral.If a properly completed and executed Election Form is not actually received by the Plan Administrator by the prescribed time in subsection (a)above, the Eligible Director will be deemed to have elected not to defer any portion of the Retainer for the applicable Calendar Year.Except as provided in the next sentence, an election is irrevocable once received and determined by the Plan Administrator to be properly completed (and such determination shall be made not later than the last date for making the election in question). Increases or decreases in the amount or percentage a Participant elects to defer shall not be permitted after the beginning of the applicable Calendar Year; provided that if a Participant receives a distribution on account of an Unforeseeable Emergency pursuant to Section 6.06, the Plan Administrator may cancel the Participant’s deferral election for the Calendar Year in which such distribution occurs.If an election is cancelled because of a distribution on account of an Unforeseeable Emergency, such cancellation shall permanently apply to the deferral election for such Calendar Year, and the Participant will only be eligible to make a new deferral election for the next Calendar Year pursuant to the rules in Sections 4.01 and 4.02. 9 (c)Beneficiaries.A Participant may designate on the Election Form (or in some other manner authorized by the Plan Administrator) one or more Beneficiaries to receive payment, in the event of his or her death, of the amounts credited to his or her Account; provided that, to be effective, any Beneficiary designation must be in writing, signed by the Participant, and must meet such other standards (including any requirement for spousal consent) as the Plan Administrator shall require from time to time.The Beneficiary designation must also be filed with the Plan Administrator prior to the Participant’s death.An incomplete Beneficiary designation, as determined by the Plan Administrator, shall be void and of no effect.A Beneficiary designation of an individual by name remains in effect regardless of any change in the designated individual’s relationship to the Participant.Any Beneficiary designation submitted to the Plan Administrator that only specifies a Beneficiary by relationship shall not be considered an effective Beneficiary designation and shall be void and of no effect.If more than one Beneficiary is specified and the Participant fails to indicate the respective percentage applicable to two or more Beneficiaries, then each Beneficiary for whom a percentage is not designated will be entitled to an equal share of the portion of the Account (if any) for which percentages have not been designated. At any time, a Participant may change a Beneficiary designation for his or her Account in a writing that is signed by the Participant and filed with the Plan Administrator prior to the Participant’s death, and that meets such other standards as the Plan Administrator shall require from time to time.An individual who is otherwise a Beneficiary with respect to a Participant’s Account ceases to be a Beneficiary when all payments have been made from the Account. 4.03Period of Deferral; Form of Payment: (a)Period of Deferral.An Eligible Director making a deferral election shall specify a deferral period on his or her Election Form by designating a Specific Payment Date or the date he or she incurs a Separation from Service.In no event shall an Eligible Director’s Specific Payment Date be later than his or her 85th birthday (and the specification of such a later date shall be deemed instead to specify the Director’s 85th birthday as the Specific Payment Date). If an Eligible Director fails to affirmatively designate a period of deferral on his or her Election Form, he or she shall be deemed to have specified the date on which he or she incurs a Separation from Service. (b)Form of Payment.An Eligible Director making a deferral election shall specify a form of payment on his or her Election Form by designating either a lump sum payment or annual installment payments to be paid over a period of not more than 5 years but not later than the Eligible Director’s 85th birthday.If the Eligible Director elects installment payments and the installments would otherwise extend beyond the Eligible Director’s 85th birthday, such election shall be treated as an election for installments over a period of whole and partial years that ends on the Eligible Director’s 85th birthday.If an Eligible Director fails to make a form of payment election for a deferral as provided above, he or she shall be deemed to have elected a lump sum payment. 10 4.04Second Look Election: (a)General.Subject to Subsection (b) below, a Participant who has made a valid initial deferral in accordance with the foregoing provisions of this Article may subsequently make another one-time election regarding the time and/or form of payment of his or her deferral.This opportunity to modify the Participant’s initial election is referred to as a “Second Look Election.” (b)Requirements for Second Look Elections.A Second Look Election must comply with all of the following requirements: (1)If a Participant’s initial election specified payment based on a Specific Payment Date, the Participant may only make a Second Look Election if the election is made at least 12 months before the Participant’s original Specific Payment Date.In addition, in this case the Participant’s Second Look Election must provide for a new Specific Payment Date that is at least 5 years after the original Specific Payment Date.The Specific Payment Date applicable pursuant to a Second Look Election may not be after the Participant’s 85th birthday, and if this would be necessary to comply with 5-year rule stated above, then a Second Look Election may not be made. (2)Subject to subsection (d), if a Participant’s initial election specified payment based on the Participant’s Separation from Service, the Participant may only make a Second Look Election if the election is made at least 12 months before the Participant’s Separation from Service.In addition, in this case the Participant’s Second Look Election must delay the payment of the Participant’s deferral to a new Specific Payment Date that turns out to be at least 5 years after the Participant’s Separation from Service.If the Specific Payment Date selected in a Second Look Election turns out to be less than 5 years after the Participant’s Separation from Service, the Second Look Election is void. (3)A Participant may make only one Second Look Election for each individual deferral, and each Second Look Election must comply with all of the relevant requirements of this Section. (4)A Participant who uses a Second Look Election to change the form of the Participant’s payment from a lump sum to installments shall be subject to the provisions of Subsection (c) below regarding installment payment elections, and such installment payments must begin no earlier than 5 years after when the lump sum payment would have been paid based upon the Participant’s initial election. 11 (5)If a Participant’s initial election specified payment in the form of installments and the Participant wants to elect instead payment in a lump sum, the earliest payment date of the lump sum must be no earlier than 5 years after the first payment date that applied under the Participant’s initial installment election. (6)For purposes of this Section, all of a Participant’s installment payments related to a specific deferral election shall be treated as a single payment. A Second Look Election will be void and payment will be made based on the Participant’s original election under Section 4.03 (or the mandatory provisions of Section 4.05) if all of the relevant provisions of this subsection (b) are not satisfied in full.However, if a Participant’s Second Look Election becomes effective in accordance with the provisions of subsection (b), the Participant’s original election shall be superseded (including any Specific Payment Date specified therein), and the original election shall not be taken into account with respect to the deferral that is subject to the Second Look Election. (c)Installment Payments.A Participant making a Second Look Election may make an election to change the payment of the deferral subject to the Second Look Election from a lump sum payment to installment payments.Participants are allowed to choose installment payments by designating that payments shall be paid annually over five years, but not later than the Participant’s 85th birthday.If the Participant elects installment payments and the installments would otherwise begin before and extend beyond the Participant’s 85th birthday, such election shall be treated as an election for installments over a period of whole and partial years that ends on the Participant’s 85th birthday. (d)Special Rules for Certain Second Look Elections.Notwithstanding the provisions in subsection (b)(2), if a Participant’s initial deferral election specified payment based on the Participant’s Separation from Service, then – (1)If such Participant is determined to be Disabled, such Participant shall not be eligible to make a Second Look Election on or after the date the Participant is determined to be Disabled; and (2)If such Participant submits a Second Look Election, such Participant’s Second Look Election shall not take effect until the later of (i) the date the Participant has rendered 10 years of service on the Board of Directors or (ii) the date that is 12 months after the date on which the Second Look Election is made. For purposes of paragraph (2) above, if a Participant Separates from Service prior to the date that a Participant’s Second Look Election takes effect, then the Participant’s Second Look Election shall be void and payment shall be made based on the Participant’s original deferral election under Section 4.03. (e)Plan Administrator’s Role.Each Participant has the sole responsibility to elect a Second Look Election by contacting the Plan Administrator and to comply with the requirements of this Section.The Plan Administrator may provide a notice of a Second Look Election opportunity to some or all Participants, but the Plan Administrator is under no obligation to provide such notice (or to provide it to all Participants, in the event a notice is provided only to some Participants).The Plan Administrator has no discretion to waive or otherwise modify any requirement for a Second Look Election set forth in this Section or in Section 409A. 12 ARTICLE VINTERESTS OF PARTICIPANTS 5.01Accounting for Participants’ Interests: (a)Deferral Subaccounts.Each Participant shall have at least one separate Deferral Subaccount for each separate deferral of Director Compensation made by the Participant under this Plan.A Participant’s deferral shall be credited as of the date of the deferral to his or her Account as soon as administratively practicable following the date the compensation would be paid in the absence of a deferral.A Participant’s Account is a bookkeeping device to track the value of the Participant’s deferrals and the Company’s liability therefor.No assets shall be reserved or segregated in connection with any Account, and no Account shall be insured or otherwise secured. (b)Account Earnings or Losses.As of each Valuation Date, a Participant’s Account shall be credited with earnings and gains (and shall be debited for expenses and losses) determined as if the amounts credited to the Participant’s Account had actually been invested in accordance with this Article.The Plan provides only for “phantom investments,” and therefore such earnings, gains, expenses and losses are hypothetical and not actual.However, they shall be applied to measure the value of a Participant’s Account and the amount of the Company’s liability to make deferred payments to or on behalf of the Participant. 5.02Phantom Investment of Account: (a)General.Each of a Participant’s Deferral Subaccounts shall be invested on a phantom basis in phantom Unifi, Inc. Common Stock as provided in Subsection (b) below. (b)Phantom Unifi, Inc. Common Stock.Participant Accounts invested in this phantom option are adjusted to reflect an investment in Unifi, Inc. Common Stock.An amount deferred into this option is converted to phantom shares of Unifi, Inc. Common Stock of equivalent value by dividing such amount by the Fair Market Value of a share of Unifi, Inc. Common Stock on the Valuation Date as of which the amount is treated as invested in this option by the Plan Administrator.Only whole shares are determined.Any partial share (and all amounts that would be received by the Account as dividends, if dividends were paid on phantom shares of Unifi, Inc. Common Stock as they are on actual shares) are credited to a dividend subaccount that is invested on a phantom basis as described in paragraph (4) below.The Plan Administrator shall adopt a fair valuation methodology for valuing a phantom investment in this option, such that the value shall reflect the complete value of an investment in Unifi, Inc. Common Stock in accordance with the following Paragraphs below. (1)A Participant’s interest in the phantom Unifi, Inc. Common Stock is valued as of a Valuation Date by multiplying the number of phantom shares credited to his or her Account on such date by the Fair Market Value of a share of Unifi, Inc. Common Stock on such date. 13 (2)If shares of Unifi, Inc. Common Stock change by reason of any stock split, stock dividend, recapitalization, merger, consolidation, spin-off, combination or exchange of shares or any other corporate change treated as subject to this provision by the Plan Administrator, such equitable adjustment shall be made in the number and kind of phantom shares credited to an Account or Deferral Subaccount as the Plan Administrator may determine to be necessary or appropriate. (3)In no event will shares of Unifi, Inc. Common Stock actually be purchased or held under this Plan, and no Participant shall have any rights as a shareholder of Unifi, Inc. Common Stock on account of an interest in this phantom option. (4)All amounts that would be received by the Account as dividends, if dividends were paid on phantom shares of Unifi, Inc. Common Stock as they are on actual shares are credited to a dividend subaccount that is invested on a phantom basis (the “Dividend Subaccount”).Amounts credited to a Participant’s Dividend Subaccount shall accrue a return based upon the prime rate of interest announced from time to time by Bank of America, NA (or another bank designated by the Plan Administrator from time to time).Returns accrue during the period since the last Valuation Date based on the prime rate in effect on the first business day after such Valuation Date and are compounded annually.An amount is credited with the applicable rate of return beginning with the date as of which the amount is treated as invested in this option by the Plan Administrator. (c)Phantom Unifi, Inc. Common Stock Fund Restrictions. Notwithstanding the preceding provisions of this Section, the Plan Administrator may at any time alter the effective date of any investment or allocation involving phantom Unifi, Inc. Common Stock pursuant to Section 7.03(j) (relating to safeguards against insider trading).The Plan Administrator may also, to the extent necessary to ensure compliance with Rule 16b-3(f) of the Act, arrange for tracking of any such transaction defined in Rule 16b-3(b)(1) of the Act and bar any such transaction to the extent it would not be exempt under Rule 16b-3(f).The Company may also impose blackout periods pursuant to the requirements of the Sarbanes-Oxley Act of 2002 whenever the Company determines that circumstances warrant.Further, the Company may impose quarterly blackout periods on insider trading in phantom Unifi, Inc. Common Stock as needed (as determined by the Company), timed to coincide with the release of the Company’s quarterly earnings reports.The commencement and termination of these blackout periods in each quarter, the parties to which they apply and the activities they restrict shall be as set forth in the official insider trading policy promulgated by the Company from time to time.These provisions shall apply notwithstanding any provision of the Plan to the contrary except Section 7.06 (relating to compliance with Section 409A). 5.03Vesting of a Participant’s Account: A Participant’s interest in the value of his or her Account shall at all times be 100% vested, which means that it will not forfeit as a result of his or her Separation from Service. 14 ARTICLE VIDISTRIBUTIONS 6.01General: A Participant’s Deferral Subaccount(s) shall be distributed as provided in this Article, subject in all cases to Section 7.03(j) (relating to safeguards against insider trading)All Deferral Subaccount balances shall be paid in whole shares of Unifi, Inc. Common Stock, other than the amounts that are credited to the phantom Dividend Subaccount which shall be paid in cash.In no event shall any portion of a Participant’s Account be distributed earlier or later than is allowed under Section 409A.The following general rules shall apply for purposes of interpreting the provisions of this Article VI. (a)Section 6.02 (Distributions Based on a Specific Payment Date) applies when a Participant has elected to defer until a Specific Payment Date and the Specific Payment Date is reached before the Participant’s death.If such a Participant dies prior to the Specific Payment Date, Section 6.04 shall apply to the extent it would result in an earlier distribution of all or part of a Participant’s Account. (b)Section6.03 (Distributions on Account of a Separation from Service) applies when a Participant has elected to defer until a Separation from Service and then the Participant Separates from Service (other than as a result of death). (c)Section 6.04 (Distributions on Account of Death) applies when the Participant dies.If a Participant is entitled to receive or is receiving a distribution under Section 6.02 or 6.03 at the time of his or her death, Section 6.04 shall take precedence over those sections to the extent Section 6.04 would result in an earlier distribution of all or part of a Participant’s Account. (d)Section 6.05 (Distributions on Account of Unforeseeable Emergency) applies when the Participant incurs an Unforeseeable Emergency prior to when a Participant’s Account is distributed under Sections 6.02 through 6.04.In this case, the provisions of Section 6.05 shall take precedence over Sections 6.02 through 6.04 to the extent Section 6.05 would result in an earlier distribution of all or part of the Participant’s Account. (e)Section 6.06 (Distributions on Account of a Change in Control) applies when the Company experiences a Change in Control prior to when a Participant’s Account is distributed under Sections 6.02 through 6.05.In this case, the provisions of Section 6.06 shall take precedence over Sections 6.02 through 6.05 to the extent Section 6.06 would result in an earlier distribution of all or part of the Participant’s Account. 6.02Distributions Based on a Specific Payment Date: This Section shall apply to distributions that are to be made upon the occurrence of a Specific Payment Date.In the event a Participant’s Specific Payment Date for a Deferral Subaccount is reached before the Participant’s death, such Deferral Subaccount shall be distributed based on the occurrence of such Specific Payment Date in accordance with the following terms and conditions: 15 (a)If a Participant’s Deferral Subaccount is to be paid in the form of a lump sum pursuant to Sections 4.03 or 4.04, whichever is applicable, the Deferral Subaccount shall be valued as of the last Distribution Valuation Date that immediately precedes the Specific Payment Date, and the resulting amount shall be paid in a single lump sum on the Specific Payment Date. (b)If a Participant’s Deferral Subaccount is to be paid in the form of installments pursuant to Section 4.03 or 4.04, whichever is applicable, the Deferral Subaccount shall be valued as of the last Distribution Valuation Date that immediately precedes the Specific Payment Date and the first installment payment shall be paid on the Specific Payment Date.Thereafter, installment payments shall continue in accordance with the schedule elected by the Participant on the Election Form or the Second Look Election (whichever is applicable, and subject in each case to the provisions of this Plan that constrain such elections), except as provided in Sections 6.04 through 6.06 (relating to distributions on account of death, Unforeseeable Emergency and Change in Control).The amount of each installment shall be determined under Section 6.07.Notwithstanding the preceding provisions of this Subsection, if before the date the last installment distribution is processed for payment the Participant would be entitled to a distribution in accordance with Section 6.04 (relating to a distribution on account of death), the remaining balance of the Participant’s Deferral Subaccounts that would otherwise be distributed based on such Specific Payment Date shall instead be distributed in accordance with Section 6.04 (relating to distributions on account of death), whichever applies, but only to the extent it would result in an earlier distribution of the Participant’s Subaccounts in the case of Section 6.04. 6.03Distributions on Account of a Separation from Service: This Section shall apply to distributions that are to be made upon Separation from Service.When used in this Section, the phrase “Separation from Service” shall only refer to a Separation from Service that is not for death. (a)The Participant’s Deferral Subaccount shall be distributed as of the first day of the first calendar quarter that immediately follows the Participant’s Separation from Service except as may be delayed pursuant to subsection (d). (b)For deferrals of Director Compensation, the Deferral Subaccount shall be distributed as of the first day of the first calendar quarter that immediately follows the Participant’s Separation from Service except as may be delayed pursuant to subsection (d); and (c)The distribution provided in subsections (a) or (b) shall be made in either a single lump sum payment or in installment payments depending upon the Participant’s deferral election under Sections 4.03 or 4.04.If the Deferral Subaccount is to be paid in the form of a lump sum, the Deferral Subaccount shall be distributed in a lump sum on the first day of the first calendar quarter that is after the Separation from Service.If a Participant’s Deferral Subaccount is to be paid in the form of installments pursuant to Section 4.03 or 4.04, whichever is applicable, the first installment payment shall be paid on the first day of the first calendar quarter that is after the Separation from Service.Thereafter, installment payments shall continue in accordance with the schedule elected by the Participant on his/her deferral election form or Second Look Election (and subject in each case to the provisions of this Plan that constrain such elections), except as provided in Sections 6.04 through 6.06 (relating to distributions on account of death, Unforeseeable Emergency and Change in Control).The amount of each installment shall be determined under Section 6.07.Notwithstanding the preceding provisions of this Subsection, if before the date the last installment distribution is processed for payment the Participant would be entitled to a distribution in accordance with Section 6.04 (relating to a distribution on account of death), the remaining balance of the Participant’s Deferral Subaccounts that would otherwise be distributed based on such Separation from Service shall instead be distributed in accordance with Section 6.04 (relating to distributions on account of death), whichever applies, but only to the extent it would result in an earlier distribution of the Participant’s Account in the case of Section 6.04.Unless otherwise provided in this Section, a distribution shall be valued as of the Distribution Valuation Date that immediately precedes the date the payment is to be made. 16 (d)Notwithstanding the subsections above, if the Participant is classified as a Key Employee at the time of the Participant’s Separation from Service (or at such other time for determining Key Employee status as may apply under Section 409A), then such Participant’s Account shall not be paid, as a result of the Participant’s Separation from Service, earlier than the date that is at least 6 months after the Participant’s Separation from Service.In such event: (1)any applicable lump sum payment shall be valued as of the first Distribution Valuation Date that is on or after the date that is 6 months after the date of the Participant’s Separation from Service and the resulting amount shall be distributed on such date; and (2)any installment payments that would otherwise have been paid during such 6 month period shall be valued as of the first Distribution Valuation Date that is on or after the date that is 6 months after the date of the Participant’s Separation from Service pursuant to Section 6.07 and the resulting amount(s) shall be distributed in a lump sum on such date and the installment stream shall continue from that point in accordance with the applicable schedule. 6.04Distributions on Account of Death: (a)Upon a Participant’s death, the Participant’s Account under the Plan shall be distributed in a single lump sum as of the first day of the first calendar quarter immediately following the Participant’s death.This payment shall be valued as of the Distribution Valuation Date that immediately precedes the payment date.If the Participant is receiving installment payments at the time of the Participant’s death, such installment payments shall continue in accordance with the terms of the Participant’s deferral election that governs such payments until the time that the lump sum payment is due to be paid under the provisions of the preceding sentence of this Subsection.Immediately prior to the time that such lump sum payment is to be paid all installment payments shall cease and the remaining balance of the Participant’s Account shall be distributed at such scheduled payment time in a single lump sum.Amounts paid following a Participant’s death, whether a lump sum or continued installments, shall be paid to the Participant’s Beneficiary.If some but not all of the persons designated as Beneficiaries by a Participant to receive his or her Account at death predecease the Participant, the Participant’s surviving Beneficiaries shall be entitled to the portion of the Participant’s Account intended for such pre-deceased persons in proportion to the surviving Beneficiaries’ respective shares. 17 (b)If no designation is in effect at the time of a Participant’s death (as determined by the Plan Administrator) or if all persons designated as Beneficiaries have predeceased the Participant, then the payments to be made pursuant to this Section shall be distributed as follows: (1)If the Participant is married at the time of his/her death, all payments made pursuant to this Section shall be paid to the Participant’s spouse; and (2)If the Participant is not married at the time of his/her death, all payments made pursuant to this Section shall be paid to the Participant’s estate. The Plan Administrator shall determine whether a Participant is “married” and shall determine a Participant’s “spouse” based on the state or local law where the Participant has his/her primary residence at the time of death.The Plan Administrator is authorized to make any applicable inquires and to request any documents, certificates or other information that it deems necessary or appropriate in order to make the above determinations. (c)Prior to the time the value of the Participant’s Account is distributed under this Section, the Participant’s Beneficiary may apply for a distribution under Section 6.05 (relating to a distribution on account of an Unforeseeable Emergency). (d)Any claim to be paid any amounts standing to the credit of a Participant in connection with the Participant’s death must be received by the Plan Administrator or the Plan Administrator at least 14 days before any such amount is paid out by the Plan Administrator.Any claim received thereafter is untimely, and it shall be unenforceable against the Plan, the Company, the Plan Administrator, the Plan Administrator or any other party acting for one or more of them. 6.05Distributions on Account of Unforeseeable Emergency: Prior to the time that an amount would become distributable under Sections 6.02 through 6.04 or Section6.06, a Participant or Beneficiary may file a written request with the Plan Administrator for accelerated payment of all or a portion of the amount credited to the Participant’s Account based upon an Unforeseeable Emergency.After an individual has filed a written request pursuant to this Section, along with all supporting material that may be required by the Plan Administrator from time to time, the Plan Administrator shall determine within 60 days (or such other number of days that is necessary if special circumstances warrant additional time) whether the individual meets the criteria for an Unforeseeable Emergency.If the Plan Administrator determines that an Unforeseeable Emergency has occurred, the Participant or Beneficiary shall receive a distribution from his or her Account on the date that such determination is finalized by the Plan Administrator. However, such distribution shall not exceed the dollar amount necessary to satisfy the Unforeseeable Emergency (plus amounts necessary to pay taxes reasonably anticipated as a result of the distribution) after taking into account the extent to which the Unforeseeable Emergency is or may be relieved through reimbursement or compensation by insurance or otherwise or by liquidation of the Participant’s assets (to the extent the liquidation of such assets would not itself cause severe financial hardship). 18 6.06Distributions on Account of a Change in Control: (a)Upon a Change in Control, the Participant's Account under the Plan shall be distributed in a single lump sum as of the first day of the calendar quarter immediately following the date of such Change in Control.This payment shall be valued as of the Distribution Valuation Date that immediately precedes the payment date.If the Participant is receiving installment payments at the time of the Change in Control, such installment payments shall continue in accordance with the terms of the Participant's deferral election that governs such payments until the time that the lump sum payment is due to be paid under the provisions of the preceding sentence of this Subsection.Immediately prior to the time that such lump sum payment is to be paid all installment payments shall cease and the remaining balance of the Participant's Account shall be distributed at such scheduled payment time in a single lump sum. (b)Prior to the time the value of the Participant's Account is distributed under this Section, the Participant may apply for a distribution under Section 6.05 (relating to a distribution on account of an Unforeseeable Emergency). 6.07Valuation: In determining the amount of any individual distribution pursuant to this Article, the Participant’s Deferral Subaccount shall continue to be credited with earnings and gains (and debited for expenses and losses) as specified in Article V until the Distribution Valuation Date that is used in determining the amount of the distribution under this Article.If a particular Section in this Article does not specify a Distribution Valuation Date to be used in calculating the distribution, the Participant’s Deferral Subaccount shall continue to be credited with earnings and gains (and debited for expenses and losses) as specified in Article V until the Distribution Valuation Date most recently preceding the date of such distribution.In determining the value of a Participant’s remaining Deferral Subaccount following an installment distribution from the Deferral Subaccount (or a partial distribution under Section 6.05 relating to a distribution on account of an Unforeseeable Emergency), such distribution shall reduce the value of the Participant’s Deferral Subaccount as of the close of the Distribution Valuation Date most recently preceding the payment date for such installment (or partial distribution).The amount to be distributed in connection with any installment payment shall be determined by dividing the value of a Participant’s Deferral Subaccount as of such Distribution Valuation Date (determined before reduction of the Deferral Subaccount as of such Distribution Valuation Date in accordance with the preceding sentence) by the remaining number of installments to be paid with respect to the Deferral Subaccount. 6.08Actual Payment Date: An amount payable on a date specified in this Article VI shall be paid no later than the later of (a) the end of the calendar year in which the specified date occurs, or (b) the 15thday of the third calendar month following such specified date.In addition, the Participant (or Beneficiary) is not permitted to designate the taxable year of the payment. 19 ARTICLE VIIPLAN ADMINISTRATION 7.01Plan Administrator: The Plan Administrator is responsible for the administration of the Plan.The Plan Administrator has the authority to name one or more delegates to carry out certain responsibilities hereunder, as specified in the definition of Plan Administrator.To the extent not already set forth in the Plan, any such delegation shall state the scope of responsibilities being delegated. 7.02Action: Action by the Plan Administrator may be taken in accordance with procedures that the Plan Administrator adopts from time to time or that the Company’s Legal Department determines are legally permissible. 7.03Powers of the Plan Administrator: The Plan Administrator shall administer and manage the Plan and shall have (and shall be permitted to delegate) all powers necessary to accomplish that purpose, including the following: (a)To exercise its discretionary authority to construe, interpret, and administer this Plan; (b)To exercise its discretionary authority to make all decisions regarding eligibility, participation and deferrals, to make allocations and determinations required by this Plan, and to maintain records regarding Participants’ Accounts; (c)To compute and certify to the Company the amount and kinds of payments to Participants or their Beneficiaries, and to determine the time and manner in which such payments are to be paid; (d)To authorize all disbursements by the Company pursuant to this Plan; (e)To maintain (or cause to be maintained) all the necessary records for administration of this Plan; (f)To make and publish such rules for the regulation of this Plan as are not inconsistent with the terms hereof; (g)To delegate to other individuals or entities from time to time the performance of any of its duties or responsibilities hereunder; (h)To change the phantom investment under Article V; (i)To hire agents, accountants, actuaries, consultants and legal counsel to assist in operating and administering the Plan; and 20 (j)Notwithstanding any other provision of this Plan except Section 7.07 (relating to compliance with Section 409A), the Plan Administrator may take any action the Plan Administrator determines is necessary to assure compliance with any policy of the Company respecting insider trading as may be in effect from time to time.Such actions may include altering the distribution date of Deferral Subaccounts.Any such actions shall alter the normal operation of the Plan to the minimum extent necessary. The Plan Administrator has the exclusive and discretionary authority to construe and to interpret the Plan, to decide all questions of eligibility for benefits, to determine the amount and manner of payment of such benefits and to make any determinations that are contemplated by (or permissible under) the terms of this Plan, and its decisions on such matters will be final and conclusive on all parties.Any such decision or determination shall be made in the absolute and unrestricted discretion of the Plan Administrator, even if (1) such discretion is not expressly granted by the Plan provisions in question, or (2) a determination is not expressly called for by the Plan provisions in question, and even though other Plan provisions expressly grant discretion or call for a determination.As a result, benefits under this Plan will be paid only if the Plan Administrator decides in its discretion that the applicant is entitled to them.In the event of a review by a court, arbitrator or any other tribunal, any exercise of the Plan Administrator’s discretionary authority shall not be disturbed unless it is clearly shown to be arbitrary and capricious. 7.04Compensation, Indemnity and Liability: The Plan Administrator will serve without bond and without compensation for services hereunder.All expenses of the Plan and the Plan Administrator will be paid by the Company.To the extent deemed appropriate by the Plan Administrator, any such expense may be charged against specific Participant Accounts, thereby reducing the obligation of the Company.No member of the Board of Directors (who serves as the Plan Administrator), and no individual acting as the delegate of the Board of Directors, shall be liable for any act or omission of any other member or individual, nor for any act or omission on his or her own part, excepting his or her own willful misconduct.The Company will indemnify and hold harmless each member of the Board of Directors and any employee of the Company (or a Company affiliate, if recognized as an affiliate for this purpose by the Plan Administrator) acting as the delegate of the Board of Directors against any and all expenses and liabilities, including reasonable legal fees and expenses, arising in connection with this Plan out of his or her membership on the Board of Directors (or his or her serving as the delegate of the Board of Directors), excepting only expenses and liabilities arising out of his or her own willful misconduct or bad faith. 7.05Withholding: The Company shall withhold from amounts due under this Plan, any amount necessary to enable the Company to remit to the appropriate government entity or entities on behalf of the Participant as may be required by the federal income tax provisions of the Code, by an applicable state’s income tax provisions, and by an applicable city, county or municipality’s earnings or income tax provisions.Further, the Company shall withhold from the payroll of, or collect from, a Participant the amount necessary to remit on behalf of the Participant any Social Security and/or Medicare taxes which may be required with respect to amounts deferred or accrued by a Participant hereunder, as determined by the Company.In addition, to the extent required by Section 409A, amounts deferred under this Plan shall be reported to the Internal Revenue Service as provided by Section 409A, and any amounts that become taxable hereunder pursuant to Section 409A shall be reported as taxable compensation to the Participant as provided by Section 409A. 21 7.06Conformance with Section 409A: At all times during each Plan Year, this Plan shall be operated in accordance with the requirements of Section 409A.In all cases, the provisions of this Section shall apply notwithstanding any contrary provision of the Plan that is not contained in this Section. ARTICLE VIIICLAIMS PROCEDURE 8.01Claims for Benefits: If a Participant, Beneficiary or other person (hereafter, “Claimant”) does not receive timely payment of any benefits which he or she believes are due and payable under the Plan, he or she may make a claim for benefits to the Plan Administrator.The claim for benefits must be in writing and addressed to the Plan Administrator.If the claim for benefits is denied, the Plan Administrator will notify the Claimant within 90 days after the Plan Administrator initially received the benefit claim.However, if special circumstances require an extension of time for processing the claim, the Plan Administrator will furnish notice of the extension to the Claimant prior to the termination of the initial 90-day period and such extension may not exceed one additional, consecutive 90-day period.Any notice of a denial of benefits shall advise the Claimant of the basis for the denial, any additional material or information necessary for the Claimant to perfect his or her claim, and the steps which the Claimant must take to appeal his or her claim for benefits. 8.02Appeals of Denied Claims: Each Claimant whose claim for benefits has been denied may file a written appeal for a review of his or her claim by the Plan Administrator.The request for review must be filed by the Claimant within 60 days after he or she received the notice denying his or her claim.The decision of the Plan Administrator will be communicated to the Claimant within 60 days after receipt of a request for appeal.The notice shall set forth the basis for the Plan Administrator’s decision.If special circumstances require an extension of time for processing the appeal, the Plan Administrator will furnish notice of the extension to the Claimant prior to the termination of the initial 60-day period and such extension may not exceed one additional, consecutive 60-day period.In no event shall the Plan Administrator’s decision be rendered later than 120 days after receipt of a request for appeal. 8.03Special Claims Procedures for Disability Determinations: Notwithstanding Sections 8.01 and 8.02 to the contrary, if the claim or appeal of the Claimant relates to Disability benefits, such claim or appeal shall be processed pursuant to the applicable provisions of Department of Labor Regulation Section 2560.503-1 relating to Disability benefits, including Sections 2560.503-1(d), 2560.503-1(f)(3), 2560.503-1(h)(4) and 2560.503-1(i)(3). 22 ARTICLE IXAMENDMENT AND TERMINATION 9.01Amendment of Plan: The Board (or an applicable committee thereof) of the Company has the right in its sole discretion to amend this Plan in whole or in part at any time and in any manner, including the manner of making deferral elections, the terms on which distributions are made, and the form and timing of distributions.However, except for mere clarifying amendments necessary to avoid an inappropriate windfall, no Plan amendment shall reduce the amount credited to the Account of any Participant as of the date such amendment is adopted.Any amendment shall be in writing and adopted by the Committee.All Participants and Beneficiaries shall be bound by such amendment.Any amendments made to the Plan shall be subject to any restrictions on amendment that are applicable to ensure continued compliance under Section 409A. 9.02Termination of Plan: (a)The Company expects to continue this Plan, but does not obligate itself to do so.The Company, acting by the Board (or an applicable committee thereof), reserves the right to discontinue and terminate the Plan at any time, in whole or in part, for any reason (including a change, or an impending change, in the tax laws of the United States or any state).Termination of the Plan will be binding on all Participants (and a partial termination shall be binding upon all affected Participants) and their Beneficiaries, but in no event may such termination reduce the amounts credited at that time to any Participant’s Account.If this Plan is terminated (in whole or in part), the termination resolution shall provide for how amounts theretofore credited to affected Participants’ Accounts will be distributed. (b)This Section is subject to the same restrictions related to compliance with Section 409A that apply to Section 9.01.In accordance with these restrictions, the Company intends to have the maximum discretionary authority to terminate the Plan and make distributions in connection with a Change in Control, and the maximum flexibility with respect to how and to what extent to carry this out following a Change in Control as is permissible under Section 409A.The previous sentence contains the exclusive terms under which a distribution may be made in connection with any change in control with respect to deferrals made under this 409A Program. ARTICLE XMISCELLANEOUS 10.01Limitation on Participant’s Rights: Participation in this Plan does not give any Participant the right to be retained in the service of the Company.The Company reserves the right to terminate the service of any Participant without any liability for any claim against the Company under this Plan, except for a claim for payment of deferrals as provided herein. 23 10.02Unfunded Obligation of the Company: The benefits provided by this Plan are unfunded.All amounts payable under this Plan to Participants are paid from the general assets of the Company.Nothing contained in this Plan requires the Company to set aside or hold in trust any amounts or assets for the purpose of paying benefits to Participants.Neither a Participant, Beneficiary, nor any other person shall have any property interest, legal or equitable, in any specific Company asset.This Plan creates only a contractual obligation on the part of the Company, and the Participant has the status of a general unsecured creditor of the Company with respect to amounts of compensation deferred hereunder.Such a Participant shall not have any preference or priority over, the rights of any other unsecured general creditor of the Company.No other Company affiliate guarantees or shares such obligation, and no other Company affiliate shall have any liability to the Participant or his or her Beneficiary. 10.03Other Plans: This Plan shall not affect the right of any Eligible Director or Participant to participate in and receive benefits under and in accordance with the provisions of any other Director compensation plans which are now or hereafter maintained by the Company, unless the terms of such other plan or plans specifically provide otherwise or it would cause such other plan to violate a requirement for tax favored treatment. 10.04Receipt or Release: Any payment to a Participant in accordance with the provisions of this Plan shall, to the extent thereof, be in full satisfaction of all claims against the Plan Administrator, the Plan Administrator and the Company, and the Plan Administrator may require such Participant, as a condition precedent to such payment, to execute a receipt and release to such effect. 10.05Governing Law: This Plan shall be construed, administered, and governed in all respects in accordance with applicable federal law and, to the extent not preempted by federal law, in accordance with the laws of the State of North Carolina.If any provisions of this instrument shall be held by a court of competent jurisdiction to be invalid or unenforceable, the remaining provisions hereof shall continue to be fully effective. 10.06Gender, Tense and Examples: In this Plan, whenever the context so indicates, the singular or plural number and the masculine, feminine, or neuter gender shall be deemed to include the other.Whenever an example is provided or the text uses the term “including” followed by a specific item or items, or there is a passage having a similar effect, such passage of the Plan shall be construed as if the phrase “without limitation” followed such example or term (or otherwise applied to such passage in a manner that avoids limitation on its breadth of application). 24 10.07Successors and Assigns; Nonalienation of Benefits: This Plan inures to the benefit of and is binding upon the parties hereto and their successors, heirs and assigns; provided, however, that the amounts credited to the Account of a Participant are not (except as provided in Section 7.05) subject in any manner to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution or levy of any kind, either voluntary or involuntary, and any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any right to any benefits payable hereunder, including, without limitation, any assignment or alienation in connection with a separation, divorce, child support or similar arrangement, will be null and void and not binding on the Plan or the Company.Notwithstanding the foregoing, the Plan Administrator reserves the right to make payments in accordance with a divorce decree, judgment or other court order as and when cash payments are made in accordance with the terms of this Plan from the Deferral Subaccount of a Participant.Any such payment shall be charged against and reduce the Participant’s Account. 10.08Facility of Payment: Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary entitled to receive any payment hereunder is under a legal disability or is incapacitated in any way so as to be unable to manage his or her financial affairs, the Plan Administrator may direct the Company to make payments to such person or to the legal representative of such person for his or her benefit, or to apply the payment for the benefit of such person in such manner as the Plan Administrator considers advisable.Any payment in accordance with the provisions of this Section shall be a complete discharge of any liability for the making of such payment to the Participant or Beneficiary under the Plan. ARTICLE XIAUTHENTICATION The Plan was adopted and approved by the Company’s Executive Committee of the Board of Directors on December 14, 2010, to be effective as of December 14, 2010, except as provided herein. UNIFI, INC. By: /S/ CHARLES F. MCCOY Name: Charles F. McCoy Title: V.P., Secretary & General Counsel 25
